CARROLL, Judge.
 Byron Patek filed an action in the ■circuit court against Associated Insurance Underwriters, Inc. and Peter J. Kelly for damages for breach of contract to supply •certain marine insurance. On trial of the case before a jury the plaintiff won a verdict against the defendant corporation for $19,500, and a verdict was directed in favor of the defendant Kelly. This appeal by the plaintiff involves the latter ruling. The appellant contends the question of Kelly’s liability, like that of the corporation, should have been presented to the jury because the licensed agency held by Kelly was the basis for the transaction of the business, with the result that the corporation was acting under and as agent of the agency holder, Kelly.1
Kelly was a duly licensed lines agent under the Florida Insurance Code, Chapter 626, Fla.Stat., F.S.A. He chose to exercise bis agency through the corporation, of which he was a member and officer. The ■corporation was not, and under the statute could not be so licensed as agent. § 626.-0105(1), Fla.Stat., F.S.A. The contract sued upon was negotiated with plaintiff by a solicitor who was an employee of the corporation. His appointment as a solicitor was dependent upon Kelly’s agency. § 626.-0110, Fla.Stat., F.S.A. The fact that a verdict was rendered in plaintiff’s favor against the corporation establishes that a prima facie case was made out. We must agree with the contention of the appellant that the liability for which the corporation was held could extend to Kelly individually, because § 626.0111(3) appears to place responsibility on such an agent with respect to business transacted by a solicitor under his license.
Accordingly the judgment is reversed in part, that is, to the extent it is predicated on the directed verdict in favor of the defendant Kelly, and the cause remanded for a new trial as to that defendant.
Reversed in part and remanded.

. Creation of an agency relationship is not necessarily a matter of intent. See Restatement, Agency, 2d ed., § 1, comment b on subsection (1). A corporation may act as agent of an individual. 1 Fla. Jur., Agency, § 4.